                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC.,
a Florida corporation,

                            Plaintiff,

vs.                                                Case No. 3:17-cv-1054-J-32JRK

DINA KLEMPF SROCHI,
as Trustee of the Laura Jean Klempf
Revocable Trust, a Florida Trust,

                      Defendant.
__________________________________________

DINA KLEMPF SROCHI,
as Trustee of the Laura Jean Klempf
Revocable Trust, a Florida Trust, et al.,

                            Counterclaim Plaintiffs,

vs.

FOODONICS INTERNATIONAL, INC.,
a Florida corporation, et al.,

                      Counterclaim Defendants.
__________________________________________/

                                         ORDER

       The Unopposed Motion for Extension of Time to File Reply in Opposition to

Response to Trust’s Notice of Challenge to Foodonics’ Privilege Claim to Clawback

Documents (Doc. No. 74; “Motion”), filed November 5, 2018, is GRANTED to the extent that,

given the representations in the Motion, the Court deems the clawback issue moot at this

time. If, however, the Trustees still seek disclosure of the document at issue after further

discovery, they shall file a motion to compel (or other appropriate motion) asserting the
clawback challenge and addressing the claimed privileges no later than October 15, 2019,

with a response by Foodonics being due no later than October 29, 2019.

      DONE AND ORDERED at Jacksonville, Florida on November 8, 2018.




mdc

Copies to:

Counsel of Record




                                          -2-
